 



Exhibit 10.15

FIRST, SECOND, THIRD AND FOURTH AMENDMENT TO THE EMPLOYMENT AGREEMENT
BETWEEN THE COMPANY AND ANTHONY SPIER

FIRST AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

     This First Amendment made effective as of February 10, 1999 between ANTHONY
SPIER (“Employee”) and WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois
CORPORATION (“Company”).

     WHEREAS, Employee and Company entered into an Amended Employment Agreement
effective as of February 29, 1996 (the “Amended Employment Agreement”); and

     WHEREAS, Employee and Company desire to amend the Amended Employment
Agreement in accordance with the specific terms and provisions set forth in this
First Amendment.

     NOW THEREFORE, in consideration of the premises hereto and consideration,
the receipt and sufficiency of which is he acknowledged, Employee and Company
hereby amend the Amended Employment Agreement as follows:

     1. Paragraph 3 is hereby amended in its entirety to read as follows:

      “3. Term. The term of Employee’s employment hereunder shall be until
December 31, 2002.”

     2. Paragraph 4 is hereby amended in its entirety to read as follows:

      “4. Compensation. For all services rendered by Employee, Company agrees to
pay Employee a salary from and after the effective date hereof at a minimum
annual rate of $232,000, payable in such installments as the parties shall
mutually agree, plus such additional compensation as the Board of Directors
shall from time to time determine.”

     3. Subparagraph 7(a)(vi) and the second full paragraph of Subparagraph 7(a)
are hereby deleted in their entirety.

     4. Subparagraph 12(d) is hereby amended in its entirety to read as follows:

     “The Company will pay the annual fee for the preparation of Employee
personal federal and state tax returns.”

     EXCEPT AS AMENDED HEREBY, the Amended Employment Agreement shall continue
in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the day and year first above written.

         
Company:
  WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation
 
       

  By:   /s/ Marshall L. Burman

       
 
  Title: Chairman, Compensation Committee
 
       
Employee:
  /s/ Anthony Spier
 
   
 
  Anthony Spier

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

     This Second Amendment made effective as of February 11, 2002, between
ANTHONY SPIER (“Employee”) and WELLS-GARDNER ELECTRONICS CORPORATION, an
Illinois corporation (“Company”).

     WHEREAS Employee and Company entered into an Amended Employment Agreement
effective as of February 29, 1996, as amended by that certain First Amendment
dated as of February 10, 1999, and as further amended by resolution of the
Compensation Committee at its April 24, 2001 meeting (as so amended, the
“Employment Agreement”); and

     WHEREAS Employee and Company desire to further amend the Employment
Agreement in accordance with the specific terms and provisions set forth in this
Second Amendment.

     NOW THEREFORE, in consideration of the premises hereto and consideration,
the receipt and sufficiency of, which is hereby acknowledged, Employee and
Company hereby an the Employment Agreement as follows:

     Paragraph 3, as previously amended and restated in the First Amendment, is
hereby deleted in its entirety and amended in its entirety to read as follows:

      “3. Term. The term of Employee’s employment hereunder shall be until
December 31, 2005.”

     EXCEPT AS AMENDED HEREBY, the Employment Agreement shall continue in full
force and effect.

     IN WITNESS WHEREOF, the parties have executed this Second Amendment as of
the day and year first above written.

         
Company:
  WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation
 
       

  By:   /s/ Marshall L. Burman

       
 
  Title: Chairman, Compensation Committee
 
       
Employee:
  /s/ Anthony Spier
 
   
 
  Anthony Spier

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

     This Third Amendment made effective as of December 18, 2002, between
ANTHONY SPIER (“Employee”) and WELLS-GARDNER ELECTRONICS CORPORATION, an
Illinois corporation (“Company”).

     WHEREAS, Employee and Company entered into an Amended Employment Agreement
effective as of February 29, 1996, as amended by that certain First Amendment
dated as of February 10, 1999, and as further amended by resolution of the
Compensation Committee at its April 24, 2001 meeting, and as further amended by
that certain Second Amendment dated as of February 11, 2002 (as so amended, the
“Employment Agreement”); and

     WHEREAS Employee and Company desire to further amend the Employment
Agreement in accordance with the specific terms and provisions set forth in this
Third Amendment.

     NOW THEREFORE, in consideration of the premises hereto and consideration,
the receipt and sufficiency of, which is hereby acknowledged, Employee and
Company hereby an the Employment Agreement as follows:

     Paragraph 12(a) is hereby deleted in its entirety and amended in its
entirety to read as follows:

      “12(a). Commencing January 1, 2003, the Company shall pay to Employee an
automobile allowance of $22,000 per annum, payable in equal monthly
installments.”

     EXCEPT AS AMENDED HEREBY, the Employment Agreement shall continue in full
force and effect.

     IN WITNESS WHEREOF, the parties have executed this Third Amendment as of
the day and year first above written.

         
Company:
  WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation
 
       

  By:   /s/ Marshall L. Burman

       
 
  Title: Chairman, Compensation Committee
 
       
Employee:
  /s/ Anthony Spier
 
   
 
  Anthony Spier

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

This Fourth Amendment made effective February 8, 2005, between ANTHONY SPIER
(“Employee”) and WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois Company
(“Company”).

WHEREAS Employee and Company entered into an Amended Employment Agreement
effective as of February 29, 1996, as amended by that certain First Amendment to
Amended Employment Agreement dated as of February 10, 1999; and as amended by
resolution of the Compensation Committee at its April 24, 2001 meeting; and as
amended by that certain Second Amendment dated as of February 11, 2002; and as
further amended by that certain Third Amendment dated December 18, 2002 (as so
amended, the “Employment Agreement”); and

WHEREAS Employee and Company desire to further amend the Employment Agreement in
accordance with the specified terms and provisions set forth in this Third
Amendment.

NOW THEREFORE, in consideration of the premises hereto and consideration, the
receipt and sufficiency of which is hereby acknowledged, Employee and Company
hereby amend the Employment Agreement as follows:

Paragraph 3 is hereby amended in its entirety to read as follows:

“3. Term. The term of Employee’s employment hereunder shall be until
December 31, 2008.”

EXCEPT AS AMENDED HEREBY, the Employment Agreement shall continue in full force
and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

         
Company:
  WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation
 
       

  By:   /s/ Marshall L. Burman

       
 
  Title: Chairman, Compensation Committee
 
       
Employee:
  /s/ Anthony Spier
 
   
 
  Anthony Spier

 